[page0.jpg]



                              



[page1.jpg]



                              



[page2.jpg]



                              



[page3.jpg]



                              



[page4.jpg]



                              



[page5.jpg]



                              



[page6.jpg]



                              



[page7.jpg]



                              



[page8.jpg]



                              



[page9.jpg]



                              



[page10.jpg]



                              



[page11.jpg]



                              



[page12.jpg]



                              



[page13.jpg]



                              



[page14.jpg]



                              



[page15.jpg]



                              



[page16.jpg]



                              



[page17.jpg]



                              



[page18.jpg]



                              

